—In an action, inter alia, to recover damages for false arrest and battery, the defendants appeal from a judgment of the Supreme Court, Suffolk County (Newmark, J.), entered June 12, 1997, which is in favor of the plaintiff and against them on the plaintiff’s claim for battery in the principal sum of $120,000 ($110,000 against the defendant Suffolk County Police Department and $10,000 against the defendant Stephen E. Brussell).
Ordered that the judgment is affirmed, with costs.
The trial court properly precluded evidence concerning an alleged altercation between the plaintiff and another person which resulted in the plaintiff’s arrest. The alleged altercation was not relevant on the issue of mitigation of the plaintiff’s damages (see, Riff v Youmans, 86 NY 324; Voltz v Blackmar, 64 NY 440; Laurie Marie M. v Jeffrey T.M., 159 AD2d 52, affd 77 NY2d 981; Levine v Abergel, 127 AD2d 822). Ritter, J. P., Santucci, Altman and Krausman, JJ., concur.